       Case 1:19-cv-02001-DLF Document 1 Filed 07/03/19 Page 1 of 6



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

Victoria RUEDA VISBAL                                  CIVIL ACTION
10 Shanandale Court
Silver Spring, MD 20904

       Plaintiff
                                                       CASE NUMBER:
       v.                                              ___________________

Dmitry BOCHARNIKOV
12823 Wrexham Road
Herndon, VA 20171

       Defendant

                                            COMPLAINT

       COMES NOW the Plaintiff, Victoria Rueda Visbal (Ms. Rueda), by and through her counsel,

Andrew V. Jezic, T. Bruce Godfrey, and Jezic & Moyse, LLC, and brings this cause of action against

 the Defendant, Dmitry Bocharnikov (Mr. Bocharnikov), and in support thereof states the following.

                                       Jurisdiction and Venue

1.     Ms. Rueda is a resident and citizen of Maryland.

2.     Mr. Bocharnikov is a resident and citizen of Virginia.

3.     Complete diversity of citizenship exists between the two parties.

4.     Damages in excess of $75,000.00 are in controversy in this matter.

5.     This action involves allegations of tortious injuries upon a vessel travelling in the navigable

       waters of the Potomac River within the District of Columbia.

6.     Diversity jurisdiction under 28 U.S.C. §1332 lies in this Court in this matter.

7.     Venue is proper before this Court because substantially all, and certainly a substantial part, of

       the events and omissions described in this action occurred in this District pursuant to 28

       U.S.C. §1391.
      Case 1:19-cv-02001-DLF Document 1 Filed 07/03/19 Page 2 of 6



                                               Parties

8.    Ms. Rueda is an adult and is a resident of Silver Spring, Montgomery County, MD. On the

      date of the tortious acts described herein, August 7, 2016, she was a resident of Prince

      George’s County, Maryland.

9.    Dmitry Bocharnikov is an adult and, at all relevant times hereto, has been a resident of Fairfax

      County, Virginia.

                                            Factual Background

10.   On or about August 7, 2016, Ms. Rueda boarded a Sea Ray Weekender 245 (“the speedboat”

      or “the vessel”), owned and operated by Mr. Bocharnikov at the James Creek Marina in

      Southwest Washington, DC as a social guest. Several other social guests of Mr. Bocharnikov

      likewise boarded the vessel.

11.   After weighing anchor, Mr. Bocharnikov piloted the vessel into the waters of the Potomac

      River within the District of Columbia.

12.   Once underway and in the waters of the Potomac River, and without a warning to his

      passengers, Mr. Bocharnikov accelerated the speedboat and made rapid, sharp turns with the

      speedboat at high rates of speed, creating visible wakes.

13.   Mr. Bocharnikov’s first rapid turn was sufficient to spill multiple passengers forward from

      their seats, including Ms. Rueda, causing them to scream with alarm.

14.   A second such turn, again without warning to his passengers, caused Ms. Rueda to be ejected

      from her seat, to fall forward and to strike her head face-first into a metal support railing. The

      impact caused fractures in and near her jaw, her teeth, her right eye socket both below and

      above her right eyeball, her jaw and her zygomaticomaxillary process (cheekbone), as well as

      other injuries and/or damages.


                                               2
      Case 1:19-cv-02001-DLF Document 1 Filed 07/03/19 Page 3 of 6



15.   As a direct and proximate result of the impact, Ms. Rueda suffered and continues to suffer

      pain, debilitation, disfigurement, impediments to her speech, migraines and a diminishment in

      her capacity to work as a Spanish-English interpreter in metropolitan Washington and was

      otherwise injured. Her injuries have necessitated multiple surgeries as recently as April 2019

      and her medical bills related to her fractures total, to date, approximately $354,000.00 and are

      expected to continue to climb.

16.   At all times relevant hereto, Mr. Bocharnikov owed all his passengers, including Ms. Rueda, a

      duty to operate his vessel in a safe manner, free from negligence and with due regard for the

      safety of other persons.

17.   Mr. Bocharnikov breached that duty by, inter alia, (a) failing to maintain his speedboat at a

      safe and reasonable speed; (b) turning his vessel at an unreasonable speed and unreasonable

      arc; (c) turning his vessel into to the turbulence of his wakes, (d) failing to warn his

      passengers prior to negotiating such turns, and (e) otherwise failing to operate his vessel in a

      safe, reasonable, and seaworthy manner.

18.   As a direct and proximate result of the negligent and/or reckless acts of Mr. Bocharnikov and

      through no contributory or comparative fault on the part of Ms. Rueda, Ms. Rueda suffered,

      and will continue to suffer, serious physical injuries to her head and face as well as and great

      pain and suffering, and was otherwise injured and damaged.


                                       COUNT I
                                 GROSS RECKLESSNESS
                      UNDER THE LAWS OF THE DISTRICT OF COLUMBIA

19.   Paragraphs 1 through 18 above are incorporated into this count as if restated herein in full.

20.   Mr. Bocharnikov owed Ms. Rueda a duty of reasonable care.

21.   Mr. Bocharnikov acted with reckless disregard toward the safety of Ms. Rueda.

                                               3
       Case 1:19-cv-02001-DLF Document 1 Filed 07/03/19 Page 4 of 6



22.    Through his willful and wanton disregard of Ms. Rueda’s welfare as identified herein, Mr.

       Bocharnikov breached his duty of reasonable care to Ms. Rueda.

23.    Ms. Rueda suffered serious, life-altering damages as a result of Mr. Bocharnikov’s breach of

       duty.

24.    But for Mr. Bocharnikov’s breach of his duty, Ms. Rueda would not have suffered those

       damages and those damages were a reasonably foreseeable consequence of Mr. Bocharnikov’s

       breach of duty.

       WHEREFORE Ms. Rueda requests a money judgment for consequential economic and non-

economic damages in the amount of $5,000,000.00 and an additional award of punitive damages in

the amount $10,000,000.00 per the law of the District of Columbia, plus costs and interest.

                                  COUNT II
                  NEGLIGENCE UNDER DISTRICT OF COLUMBIA LAW

25.    Paragraphs 1 through 24 above are incorporated into this count as if restated herein in full.

26.    Mr. Bocharnikov owed Ms. Rueda a duty of reasonable care.

27.    Mr. Bocharnikov breached his duty of reasonable care to Ms. Rueda.

28.    Ms. Rueda suffered serious, life-altering damages as a result of Mr. Bocharnikov’s breach of

       duty.

29.    But for Mr. Bocharnikov’s breach of his duty, Ms. Rueda would not have suffered those

       damages and those damages were a reasonably foreseeable consequence of Mr. Bocharnikov’s

       breach of duty.

       WHEREFORE Ms. Rueda requests a money judgment for consequential economic and non-

economic damages in the amount of $5,000,000.00, plus costs and interest.




                                               4
       Case 1:19-cv-02001-DLF Document 1 Filed 07/03/19 Page 5 of 6



                                          COUNT III
                          NEGLIGENCE UNDER MARITIME LAW
                 46 U.S.C. § 30103, 30103, and Federal Maritime Common Law

30.    Paragraphs 1 through 29 above are incorporated into this count as if restated herein in full.

31.    Mr. Bocharnikov owed Ms. Rueda a duty of reasonable care.

32.    Mr. Bocharnikov breached his duty of reasonable care to Ms. Rueda.

33.    Ms. Rueda suffered serious, life-altering damages as a result of Mr. Bocharnikov’s breach of

       duty.

34.    But for Mr. Bocharnikov’s breach of his duty, Ms. Rueda would not have suffered those

       damages and those damages were a reasonably foreseeable consequence of Mr. Bocharnikov’s

       breach of duty.

       WHEREFORE Ms. Rueda requests a money judgment for consequential economic and non-

economic damages in the amount of $5,000,000.00, plus costs and interest.



                                   DEMAND FOR JURY TRIAL

       The Plaintiff respectfully demands a trial by jury on all issues triable by a jury under

applicable laws of the District of Columbia and of the United States, including the “savings to

suitors” provisions of 28 U.S.C. §1333(1).

                                                     Respectfully submitted,

                                                            /s/
                                                     ____________________________________
                                                     Andrew V. Jezic #248874
                                                     JEZIC & MOYSE, LLC
                                                     2730 University Blvd., West, Suite 604
                                                     Wheaton, Maryland 20902
                                                     (240)292-7200
                                                     Fax (240) 292-7225
                                                     avjezic@aol.com


                                               5
Case 1:19-cv-02001-DLF Document 1 Filed 07/03/19 Page 6 of 6




                                            /s/
                                     ____________________________________
                                     T. Bruce Godfrey #495495
                                     JEZIC & MOYSE, LLC
                                     2730 University Blvd., West, Suite 604
                                     Wheaton, Maryland 20902
                                     (240)292-7200
                                     Fax (240) 292-7225
                                     godfrey@jezicfirm.com




                                 6
